Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 05/27/2021 has been entered. Claims 1-8, 10-22, 24-34, and 36-39 are pending. Claims 1, 7, 10, 14, 15, 21, 24, 33, and 36 have been amended. Claims 9, 23, and 35 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-22, 24-34, and 36-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-22, 24-34, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 20140282003) hereinafter Gruber in view of Honda (US 20120120105) hereinafter Honda and Malsbary (US 20150148928) hereinafter Malsbary and further in view of Grant (US 9812001) hereinafter Grant.

However, Gruber does not explicitly disclose wherein the at least one time-based notification other than the first time-based notification is a second time-based notification, and wherein the second time- based notification was previously set by the electronic device based on a second time-based notification condition.
However, Honda teaches wherein the at least one time-based notification other than the first time-based notification is a second time-based notification (i.e. data represents that the notification should be performed at "2010/11/22 11:00" based on "time and date, [0074]), wherein the second time- based notification was previously set by the electronic device based on a second time-based notification condition (i.e. the item Second Condition is a value representing a condition for performing the notification, [0066]).
Based on Gruber in view of Honda it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching Honda to the system of Gruber in order to improve efficiency of timer setting of Gruber system.   
However, Gruber in view of Honda do not explicitly disclose in accordance with a determination that the electronic device is currently causing output of the audio notification causing output of a second audio notification audibly different from the first audio notification.
However, Malsbary teaches in accordance with a determination that the electronic device is currently causing output of the audio notification, causing output of a second audio notification audibly different from the first audio notification (i.e. the audio output device can implement one or more policies to output multiple audio streams (alerts or notification) concurrently based on aspects that include audio type of individual audio streams, [0024]).
Based on Gruber in view of Honda and further in view of Malsbary it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Malsbary to Gruber and Honda in order to add additional capability of timer setting to Gruber and Honda system.   
However, Gruber in view of Honda and further in view of Malsbary do not explicitly disclose while causing output of the second audio notification and while the first time-based notification and the second time-based notification have not been dismissed: causing output of audio identifiers that identify the first time- based notification and the second time-based notification, wherein the audio identifiers are different from the first audio notification and the second audio notification.
However, Grant teaches while causing output of the second audio notification (i.e. sensing a second audio test signal generated by a second alarm device, claim 1) and while the first time-based notification (i.e. the alarm monitoring system may be trained during a first time period to recognize each alarm, col. 9, lines 5-10) and the second time-based notification have not been dismissed (i.e. a second time period, col. 9, lines 5-10 and audio signals generated may be received on a continuous (or periodic, etc.) basis, col. 12, lines 6-12): causing output of audio identifiers that identify the first time- based notification and the second time-based notification, wherein the audio identifiers are different from the first audio notification and the second audio notification (i.e. the alarm monitoring system generates alarm identification data for each alarm during the training procedure and processes audio signals received during the monitor mode in order to generate corresponding types of data (e.g., frequency data, period/rate data, signal strength data, other "fingerprint" data, etc.), and implements the audio recognition technique at least in part by comparing that data to the alarm identification data of the various alarms, col. 6, lines 45-59). Therefore, the alarm identification data which identifies each audio signal that corresponds to the audio identifiers generated for each alarm that has its own audio signal. In addition, the generated alarm identification data for each alarm is different from the audio signals. 
Based on Gruber in view of Honda and Malsbary and further in view of Grant it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Grant to the system of Gruber, Honda and Malsbary in order to increase the ability of identifying different types of notifications of Gruber, Honda and Malsbary system.   

Regarding claim 2, Gruber teaches the audio notification based on at least one time-based notification other than the first time-based notification is the first audio notification, the one or more programs further including instructions for: further in accordance with the determination that the electronic device is currently causing output of the audio notification based on at least one time-based notification other than the first time-based notification, ceasing to cause output of the first audio notification (i.e. the interruption handler gathers information regarding the present context in real-time, and determines in real-time whether the default rules for provision of responses, reminders and/or notifications need to be altered (e.g., because the device is currently receiving speech input for a user, or because additional information has been detected that alters the urgency of a reminder, notification, or other speech output, [0096]).

Regarding claim 3, Gruber teaches causing output of the second audio notification comprises causing output of the second audio notification to begin upon ceasing to cause output of the first audio notification (i.e. If the user does not acknowledge the prompt, the device outputs a second audio prompt, [0108]).

Regarding claim 4, Gruber teaches receiving the information representing the first time-based notification condition comprises receiving a voice input representing a request to set the first time-based notification, wherein the voice input includes the information representing the first time-based notification condition (i.e. the digital assistant client module 264 is capable of accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces (e.g., the I/O subsystem 244) of the user device, [0046]).

Regarding claim 5, Gruber teaches receiving the information representing the first time-based notification condition comprises receiving data from a second electronic device, connected to the electronic device, representing a request to set the first time-based notification, wherein the data includes the information representing the first time-based notification condition (i.e. two overlapping notification messages, notification generator 148 generates a first notification message associated with the email client application and a second notification message associated with Developer Chris's SMS application. The first and second notification messages are overlapping notification messages, because the first and sec ond notification messages are scheduled to be sent to client device 102 at the same time, col. 7, lines 50-57).

Regarding claim 6, Gruber teaches the one or more programs further including instructions for: while causing output of the second audio notification, receiving an input representing a request to cease audio notification output; and in response to receiving the input representing the request to cease audio notification output, ceasing to cause output of the second audio notification (i.e. If the user does not acknowledge the prompt, the device outputs a second audio prompt, [0108]).

Regarding claim 7, Gruber teaches the one or more programs further including instructions for: prior to the determination that the first time-based notification condition has occurred: setting a third time-based notification based on a third time-based notification condition (i.e. the ontology 360 may also include a "set reminder" node (i.e., another actionable intent node). Property nodes "date/time" (for the setting the reminder), [0068]); while the electronic device is not currently causing output of an audio notification based on at least one time-based notification other than the third time-based notification, and in response to a determination that the third time-based notification condition has occurred, causing output of the first audio notification (i.e. when a notification item is deemed urgent enough to warrant an interruption, the device provides a first audio prompt to alert the user, [0108]); further in response to the determination that the first time-based notification condition has occurred, and in accordance with the determination that the electronic device is currently causing output of the audio notification based on at least one time-based notification other than the first time-based notification, ceasing to cause output of the first audio notification (i.e. the interruption handler gathers information regarding the present context in real-time, and determines in real-time whether the default rules for provision of responses, reminders and/or notifications need to be altered (e.g., because the device is currently receiving speech input for a user, or because additional information has been detected that alters the urgency of a reminder, notification, or other speech output, [0096]), wherein the first time-based notification condition occurs while the electronic device is currently causing output of the first audio notification based on the third time-based notification (i.e. the digital assistant provides a first sub-response (e.g., "OK, timer started.") right away, and does not provide a second and final sub-response (e.g., "OK, five minutes are up") until 5 minutes later, [0095]); while the electronic device is currently causing output of the second audio notification, wherein the first time-based notification condition and the third time-based notification condition have occurred (i.e. If the user does not acknowledge the prompt, the device outputs a second audio prompt, [0108]), and wherein the first time-based notification and the third time-based notification have not been dismissed(i.e. If the user does not acknowledge the prompt and second audio prompt, [0108]), receiving the input representing the request to cease audio notification output (i.e. a new information provision process upon receipt of each new user input, and each existing information provision process terminates, [0092]); and further in response to receiving the input representing the request to cease audio notification output: dismissing the first time-based notification and the third time-based notification, wherein upon ceasing to cause output of the second audio notification the electronic device does not begin to cause output of the first audio notification (i.e. If the user does not acknowledge the second audio prompt, the device outputs a third audio prompt, [0108]).

Regarding claim 8, Gruber teaches the first time-based notification condition includes one or more of: a first type of notification condition that occurs upon expiration of a determined length of time; and a second type of notification condition that occurs upon arrival of a determined time of day (i.e. the predetermined condition is met when a predetermined trigger time has been reached according to a system clock and/or when a predetermined trigger event has occurred, [0095]).

Regarding claim 10, Gruber teaches causing output of the second audio notification and causing output of the audio identifiers comprises causing output of the second audio notification and the audio identifiers in a predetermined pattern that includes causing output of the second audio notification a first predetermined number of times (i.e.  the second may be a repetitive beep or ringtone (or a louder beep or ringtone, or simply a different ringtone, [0108]) and causing output of the audio identifiers that identify the first time-based notification and the second time-based notification a second predetermined number of times; wherein the electronic device causes output of the predetermined pattern to repeat; and wherein the first predetermined number of times increases to a third predetermined number of times after the electronic device has caused output of the predetermined pattern a fourth predetermined number of times (i.e. the audio prompts are of different types, and increase in distinctiveness and/or intensity as they are provided. For example, the first audio prompt may be a single beep or ringtone, the second may be a repetitive beep or ringtone (or a louder beep or ringtone, or simply a different ringtone, [0108]).

Regarding claim 11, Gruber teaches the first audio notification is a single-event audio notification that indicates occurrence of a time-based notification condition of a single time-based notification that has not been dismissed, and wherein the second audio notification is a multiple-event audio notification that indicates the occurrence of time-based notification conditions of multiple time-based notifications that have not been dismissed (i.e. the first audio prompt may be a single beep or ringtone, the second may be a repetitive beep or ringtone (or a louder beep or ringtone, or simply a different ringtone), [0108]).

Regarding claim 12, Gruber teaches the one or more programs further including instructions for: in accordance with a determination that the at least one time-based notification includes a third type of time-based notification or that the first time-based notification is the third type of time-based notification, the second audio notification is a first multiple-event audio notification; and in accordance with a determination that each of the at least one time-based notification is a fourth type of time-based notification different from the third type and that the first time-based notification is the fourth type of time-based notification, the second audio notification is a second multiple-event audio notification different from the first multiple-event audio notification (i.e. the second audio prompt is longer than the first audio prompt. For example, the second audio prompt may be a longer ringtone, or a tone or sound that repeats more times (and/or more quickly) than the first audio prompt. In some embodiments, the first audio prompt is a first sound (e.g., a first ringtone) and the second audio prompt is a second sound (e.g., a second ringtone) different from the first, [0150]).

Regarding claim 13, Gruber teaches the one or more programs further including instructions for: while causing output of the first audio notification, causing output of a first visual indication; and while causing output of the second audio notification, causing output of a second visual indication different from the first visual indication (i.e. when the device includes a display, upon determining that provision of the speech output is not urgent, the device provides (568) a displayed output corresponding to the speech output, [0124]).

Regarding claims 14-22, 24-34, 36-39, the limitations of claims 14-22, 24-34, 36-39 are similar to the limitations of claims 1-8 and 10-13. Gruber further teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device (i.e. a computer readable storage medium has stored therein instructions which when executed by an electronic device, [0019]). Therefore, the limitations of claims 14-22, 24-34, 36-39 are rejected in the analysis of claims 1-8 and 10-13 above, and the claims are rejected on that basis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
9/10/2021


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447